DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 19 and 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 15, line 16 recites the phrase “in the non-reject display rejoins of the screen” is unclear and indefinite. For the purposes of examination, the term “rejoins” will be assumed to be “regions”.

Regarding Claim 22, this claim depends from cancelled claim 21, thus rendering it unclear and indefinite.

Regarding Claim 27, the phrase “a number of times at which the rejection has occurred” is unclear and indefinite.  The rejection of which sheets is being referred to?  

Regarding Claim 28, the phrase “the number of times at which the rejection has occurred” is similar to the phrase cited in Claim 27, and is also unclear and indefinite.  Also the condition “when the control unit is not capable of determining the reject number of sheets to be discharged from the transport unit to the reject unit” because it is unclear what is meant by “not capable”.  For example, how is the control unit supposed to control the display to display “the number of times at which the rejection has occurred” if the control unit is down, broken or in need of repair, and is thus, “not capable of determining the rejected number of sheets”, and is thus also not capable of controlling the display to display information.  In another alternative, is the control unit not capable because the banknotes have something wrong with them, in which case the banknotes are the issue and not the control unit?

Regarding Claim 30, see the rejections of Claims 27 and 28, above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (WO 2013/153573 A1) in view of Mazur et al (US 2002/0056605 A1).

Regarding Claim 15, Hara teaches 
a sheet handling apparatus configured to handle sheets, i.e., automatic transaction apparatus/ATM (10), as illustrated in figures 1, 3 and 4, for example, comprising:
a transport unit (L1-L10), as illustrated in figure 4, configured to transport sheets;
a recognition unit (120), configured to recognize the sheets transported by the transport path (L1-L10);
a plurality of stacking units (140a-140c, 150, 160, 164) configured to stack the sheets based on a recognition result by the recognition unit (120);
a reject unit (150), as mentioned at p. 11 of the English translation of the Hara ’57 reference, a.k.a, “ETH”, configured to stack, as rejected sheets, the sheets discharged from the transport unit (L1-L10) based on the recognition result by the recognition unit (120);
a display unit (260) configured to display information on a screen, wherein the screen is provided with a plurality of display regions (281-286), as illustrated in figure 6 and as mentioned at ETH, p. 16, 
including a plurality of non-reject display regions, i.e., regions for denomination cassettes/cassette displays (281, 282 and 283) and a reject display region, i.e., the fourth display region/reject cassette display (284), as illustrated in figures 6, 9, 10, 12A, 12B, 13, 15A, 15B, 16 and 18, wherein the information includes non-reject information on the plurality of stacking units (140a-140c, 150, 160, 164) in the non-reject display rejoins (regions) (281, 282 and 283) of the screen (260) and information for the reject unit (150) is displayed, i.e., the fourth display region/reject cassette display (284), as mentioned at ETH, p. 16, for example, respectively, and reject information, i.e, the totals listed on reject cassette display (284), on the reject unit (150) in the reject display region (284) of the screen (260); and
wherein the sheet handling apparatus further comprising (comprises):
a control unit, i.e., control part (190), configured to cause the display unit (260) to display the reject information in the reject display region (284) which is set on the screen (260) when the rejection has occurred, as illustrated in figure 13, for example, as mentioned at p. 28 and 29 in the ETH.

Regarding Claim 15, Hara does not expressly teach the display regions of the screen include the non-reject regions without the reject region when the sheet handling apparatus starts handling the sheets, and include the non-reject regions and the reject region set on the screen when rejection in which the reject sheets are stacked in the reject unit has occurred, wherein the sheet handling apparatus further comprising (comprises).

Regarding Claim 15, Hara does not expressly teach, but Mazur teaches 
the display regions of the screen include the non-reject regions without the reject region when the sheet handling apparatus starts handling the sheets, and include the non-reject regions and the reject region set on the screen when rejection in which the reject sheets are stacked in the reject unit has occurred.
Paragraph 267 of Mazur states as follows.
[0267] The operating software is designed to provide the operator with a series of menus or screens, each screen generally being associated with one or more modes of operation, e.g., STR 1, STR 2, etc. As described above, in a touch screen embodiment, each of the screens include selection elements or "keys" which the operator may touch to activate appropriate functions related to the operating mode or status of the discriminator. The screens are further designed to display messages to the operator related to the operating modes such as, for example, batch or sub-batch totals and status or error conditions. Preferably, the touch screen at any given time will display only those "keys" or status and error conditions that are associated with the present status of the discrimination machine. FIG. 21 represents a "crossroad" or "main" touch screen associated with the a machine operating in "Stranger 1" (STR 1) mode. The hatched keys represent functions that are engaged. The touch screen contains the following keys and displays:
2 END (600) This key ends either a sub-batch (by pressing once) or a batch (by pressing twice). ADD (601) This key engages or disengages the Add function. VERFY (602) This key allows for Verify mode operation. SD (603) This key engages or disengages the Suspect Document (SD) minor error condition. MODE (604) This key 
Emphasis provided.
Regarding Claim 15, before the effective filing date of the invention, it would have been obvious to have provided the display regions of the screen include the non-reject regions without the reject region when the sheet handling apparatus starts handling the sheets, and include the non-reject regions and the reject region set on the screen when rejection in which the reject sheets are stacked in the reject unit has occurred, as taught by Mazur, in Hara’s sheet handling apparatus, since Mazur teaches adding and displaying those “status and error conditions that are associated with the present status of the discrimination machine”.  Therefore, based upon Mazur’s teaching of only displaying status and error conditions associated with the present status of the device, which is construed as displaying the status and error messages as the function/condition occurs in the machine, It would have been obvious to therefore only display non-reject regions without the reject regions for the purpose of simplifying the displayed information to only that which is needed by the operator to assess the operation of the machine.  It also follows that since Hara already teaches displaying both the non-rejection regions and data along with the reject regions and data on the display, that one of ordinary skill in the art would have used Mazur’s teaching of only displaying status and condition messages as they occur, i.e., “only 

Regarding Claim 19, Hara does not expressly teach wherein the display unit is a touch panel type display device and (is) configured to display a button in a band-shaped region on an upper portion of the screen and/or a band- shaped region on a lower portion of the screen.

Regarding Claim 19, Hara does not expressly teach, but Mazur teaches wherein the display unit is a touch panel type display device, i.e., a touch screen (15), as illustrated in figures 1a and 1b, and as mentioned at paragraph 59, for example, and (is) configured to display a button in a band-shaped region on an upper portion of the screen, i.e., keys (700, 701, 702, 703, 710, 711), as illustrated in figure 22 and as mentioned at paragraph 268, and/or a band- shaped region on a lower portion of the screen, i.e., keys (600, 601, 602, 603, 604, 605) as illustrated at figure 21 and as mentioned at paragraph 267, for example.

Regarding Claim 19, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided wherein the display unit is a touch panel type display device and (is) configured to display a button in a band-shaped region on an upper portion of the screen and/or a band- shaped region on a lower portion of the screen, as taught by Mazur, in Hara’s touch panel, for the purpose of providing soft keys in an ergonomic manner for enabling user input while conveying information to said user.


Regarding Claim 22, Hara does not expressly teach wherein each of the plurality of stacking units have, on a front side of the sheet handling apparatus, an opening through which the stacked sheets are taken out, and the display unit is provided on the front side of the sheet handling apparatus.

Regarding Claim 22, Hara does not expressly teach, but Mazur teaches wherein each of the plurality of stacking units, i.e., input receptacle (12) and output receptacles (217a, 217b), as illustrated in figure 1a, for example, have, on a front side of the sheet handling apparatus, an opening through which the stacked sheets are taken out, and the display unit , i.e., touch screen (15), as illustrated in figures 1a and 1b, and as mentioned at paragraph 59, for example, is provided on the front side side of the sheet handling apparatus (10), noting the inlets of each of the input receptacle (12) and output receptacles (217a, 217b), as illustrated in figures 1a, 1b and 2, figure 1b, annotated as follows.



    PNG
    media_image1.png
    910
    768
    media_image1.png
    Greyscale

Regarding Claim 22, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided wherein each of the plurality of stacking units have, on a front side of the sheet handling apparatus, an opening through which the stacked sheets are taken out, and the display unit is provided on the front side of the sheet handling apparatus, as taught by Mazur, in Hara’s sheet handling apparatus, for the purpose of enabling ease of access of a user to a sorted stack of banknotes/sheets at the same time as the touch screen display for viewing and entry of data simultaneously with servicing the input and output receptacles.

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (WO 2013/153573 A1) in view of Mazur et al (US 2002/0056605 A1) and further in view of Csulits et al (US 8,162,125 B1).

Regarding Claims 24-26, Hara teaches the sheet handling apparatus as described above.

Regarding Claim 24, Hara teaches a predetermined sign, i.e., the graphical representation of the amount of banknotes as a proportion of the reject unit’s storage capacity, to be displayed side by side, as illustrated in figure 13, noting that the number “5” is in the bottom middle with the storage capacity designation to its left and right.

See annotated figure 13 of Hara as follows.


    PNG
    media_image2.png
    776
    785
    media_image2.png
    Greyscale


Regarding Claim 24, Hara does not teach wherein the control unit (150), as illustrated in figure 1, is configured to cause the display unit to display the reject information and a predetermined sign in the reject display region.

the predetermined sign is an exclamation mark, as mentioned at col. 24, lines 19-39, which states as follows.
(138)    According to some embodiments, the controller 150 compares an extracted serial number tagged to a record associated with a currency bill against serial numbers in the database. If a complete match or, in some embodiments, a partial match is found, the controller 150 may send a signal or an instruction to the operator control panel 170 to indicate that a suspect currency bill has been found (e.g., a currency bill suspected of being counterfeit). In some embodiments, the record of the suspect currency bill may be flagged electronically and/or visually. According to some embodiments, the flagged record can be stored in the memory 160 with a visual notation (e.g., flag code field 333' in FIG. 3A and flag code field 363' in FIG. 3B) or electronic marking (e.g., an asterisk "*" or an exclamation point "!") that indicates to a person reviewing the record such as the operator that the record is associated with a suspect currency bill. According to some embodiments, the flagged record is stored in the memory 160 with a bit set configured to indicate that the flagged record is associated with a suspect document. In some embodiments, the flagged record can be transmitted to and stored in a memory of the computer 151 and/or a server within or communicatively connect to the document processing system 100. 
Emphasis provided.

Regarding Claim 24, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided wherein the predetermined sign is an exclamation mark, as taught by Csulits, in Hara’s display, for the purpose of indicating changed or important data/information that is displayed/indicated.

Regarding Claim 25, Hara does not expressly teach wherein the predetermined sign is an exclamation mark.

Regarding Claim 25, see the rejection of Claim 24, above.

Regarding Claim 26, Hara discloses, wherein the
control unit (190) causes the information for the reject unit, i.e., the amount of banknotes “5”, and the predetermined sign, i.e., the graphical representation of the amount of banknotes as a proportion of the reject unit’s storage capacity, to be displayed side by side, as illustrated in figure 13, noting that the number “5” is in the bottom middle with the storage capacity designation to its left and right.  See again, annotated figure 13, above.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (WO 2013/153573 A1) in view of Mazur et al (US 2002/0056605 A1) and further in view of (JP 3748275 B2).

Regarding Claim 27, Hara teaches the sheet handling apparatus as described above.

wherein the reject information includes a reject number of sheets to be discharged from the transport unit to the reject unit and a number of times at which the rejection has occurred.

Regarding Claim 27, Hara does not expressly teach, but JP 3748275 B2 teaches wherein the reject information includes a reject number of sheets to be discharged from the transport unit, noting the rollers and conveyor belts as illustrated in figure 1, leading from the inlet (7, 11, 9), to the to the reject unit (1-4) and a number of times at which the rejection has occurred, as mentioned at abstract, which states as follows. 

Abstract
PURPOSE: To prevent mechanical remainder data from being mismatched with the actual remainder by generating a warning when the number of times of reject is larger than the total number of counted paper moneys and inputted paper moneys. CONSTITUTION: The paper moneys integrated in a dispensation reject box 8 are taken out of an inserting port 9 and mechanically counted by a reception check part 10. Next, the denominations and amount or number of paper moneys integrated in a reception reject box 11 are manually inputted from an operating part 5. Then, a reject time check operation is performed to compare the number of times of reject operations with a dispensation reject paper money collection value and to check them. In this case, when the number of times of reject operations from the last dispensation reject paper money collection processing to this time is defined as (x) and the total value of the mechanically counted number and the manually received number in the dispensation reject paper money collection processing this time is defined as (y), in the case of x<=y, normality is judged and the paper moneys are housed in housing boxes 1-4 but in the case of x>y, abnormality is judged and the warning is generated on a display part.

Emphasis provided.
wherein the reject information includes a reject number of sheets to be discharged from the transport unit to the reject unit and a number of times at which the rejection has occurred, as taught by JP 3748275 B2, in Hara’s display, for the purpose of informing the operator with data necessary for assessing the condition and status of the banknotes processed by the sheet handling apparatus.  

Regarding Claim 28, Hara teaches wherein
the control unit (190) is configured to cause the display unit (260) to display the reject number of sheets (284), as illustrated in figure 13, for example, when the control unit (190) is capable of determining the reject number of sheets to be discharged from the transport unit to the reject unit (150), and to cause the display unit (260) to display the number of times at which the rejection has occurred, as taught by JP 3748275 B2 when the control unit (190) is not capable of determining the reject number of sheets to be discharged from the transport unit (L1-L10), as illustrated in figure 4, for example, to the reject unit (150).

Regarding Claim 28, note that if an individual banknote has been rejected, it would have been obvious to have provided the number of times at which the rejection has been occurred for that particular banknote, as taught by JP 3748275 B2, where the interpretation of the phrase “not capable” is interpreted to mean that the controller could not determine the denomination and/or validity because of a problem with the banknote 
Regarding Claim 28, note that it would have been obvious to have provided the number of times at which the rejection has occurred, as taught by JP 3748275 B2, since one of ordinary skill would have recognized that storage of such data before the controller was down, would render such data available once the control is back in working order to display such information as needed.  Note the mention of “a memory for storing programs, data and the like” as mentioned at p. 11, lines 3-5 of the English translation of Hara.  

Regarding Claim 29, Hara teaches wherein
the control unit (190) is configured to cause the display unit (260) to display the reject number of sheets (150, 284, AB4), as illustrated in figure 13, and the number of times at which the rejection has occurred, as taught by JP 3748275 B2, in different display manners, noting again the annotated figure 13 which shows the amount of rejected sheets/banknotes as a cardinal number “5” as well as represented virtually by ratio of accumulated sheets to sheet capacity.

Regarding Claim 30, wherein
the control unit (190) is configured to cause the display unit (260) to display a total of the reject number of sheets “5” in figure 13 in the virtual representation of cassette (150) under region (AB4, 284), and the number of times at which the rejection 

Regarding Claim 31, wherein
the control unit (190) is configured to cause the display unit (260) to change contents displayed in the reject region (AB4, 284) when the reject number of sheets cannot be determined by the control unit (190) has occurred, noting that changing the contents is construed as being met by the change in amount of banknotes displayed as more banknotes are processed and either rejected or denomination determined. 
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Hodatsu ‘070 is cited as an example of another of Applicant’s patent application publications teaching a display at figures 21A-21C, for example.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


February 10, 2022